                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IRVING JAMES BERRY,                             )
                                                )
               Plaintiff,                       )
                                                )
          v.                                    )         No. 4:19-CV-814 JMB
                                                )
GEORGE A. PEACH, et al.,                        )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       Before the Court is plaintiff’s motion for extension of time to file an amended complaint,

as well as a certified copy of his prison account statement. The Court will grant plaintiff’s

motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for an additional twenty (20) days to

file his amended complaint and a certified copy of his prison account statement [Doc. #4] is

GRANTED.

          IT IS FURTHER ORDERED that plaintiff’s failure to comply with the Court’s

April 5, 2019 Memorandum and Order in a timely manner may result in a dismissal of this

action, without prejudice.




                                                    /s/ John M. Bodenhausen
                                                    JOHN M. BODENHAUSEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of April, 2019.
